  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 1 of 10 PageID #:2454




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JASON SMITH,                                                 )
                                                              )
                                            Plaintiff,        )    19 C 1539
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 TIMOTHY EVANS, OFFICE OF THE CHIEF JUDGE                     )
 OF THE CIRCUIT COURT OF COOK COUNTY,                         )
 AVIK DAS, WILLIAM PATTERSON, JENNIFER                        )
 NUNEZ, SHARON THROW KOC, KATE                                )
 GAILBRAITH-VERRANT, COOK COUNTY                              )
 JUVENILE PROBATION, AFSCME LOCAL 3477,                       )
 AFSCME COUNCIL 31, LLOYD MARSHALL,                           )
 STEVE KASPERSKI, MICHAEL NEWMAN, and                         )
 ROBERTA LYNCH,                                               )
                                                              )
                                         Defendants.

                              MEMORANDUM OPINION AND ORDER

       Jason Smith filed this pro se suit against the Office of the Chief Judge, Cook County

Juvenile Probation, Chief Judge Timothy Evans, Avik Das, Katherine Gailbraith-Verrant,

Jennifer Nunez, William Patterson, and Sharon Throw-Koc (collectively, “OCJ Defendants”),

and AFSCME Council 31, AFSCME Local 3477, Steve Kasperski, Roberta Lynch, Lloyd

Marshall, and Michael Newman (collectively, “AFSCME Defendants”). Doc. 1. OCJ

Defendants moved to dismiss the complaint and strike its class allegations, Docs. 34, 36, and

AFSCME Defendants moved to dismiss and for partial summary judgment, Doc. 38. The court

granted the motions and dismissed the complaint without prejudice, ruling that Smith could not

bring a class action pro se and that his individual claims were barred as duplicative of those he

had brought against those defendants in Smith v. Evans, No. 18 C 8075 (N.D. Ill.) (“Smith I”)—




                                                 1
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 2 of 10 PageID #:2455




which themselves were dismissed. Docs. 67-68 (reported at 2019 WL 6327423 (N.D. Ill. Nov.

25, 2019)) (joint opinion addressing both this suit and Smith I).

       Smith then filed in this suit an amended complaint, which purports to state claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; 42 U.S.C. §§ 1981, 1983,

and 1985; the Illinois Civil Rights Act (“ICRA”), 740 ILCS 23/1 et seq.; the Illinois Probation

Act, 730 ILCS 110/13; state contract law; and Section 301 of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185. Doc. 70. AFSCME Defendants and OCJ Defendants move to

dismiss. Docs. 81, 84. The motions are granted.

                                             Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Smith’s briefs opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Smith as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       A detailed description of Smith’s allegations in Smith I and his original complaint in this

suit appears in the court’s prior opinion, familiarity with which is assumed. His amended

complaint here offers much the same as his original complaint, though it deletes some




                                                   2
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 3 of 10 PageID #:2456




allegations, such as those describing the treatment of other probation department employees.

The essential facts are as follows.

       Smith, an African-American man, Doc. 70 at ¶¶ 105, 164, worked from 2003 to 2018 as a

juvenile probation officer for the Cook County Juvenile Probation and Court Services

Department. Id. at pp. 2-4; id. at ¶ 148. After being elected in May 2012 as Vice President of

AFSCME Local 3477, Smith used his role to challenge discriminatory practices within the

probation department and the union. Id. at p. 3; id. at ¶¶ 33, 35-36, 39-42, 47, 51. Smith alleges

that a series of negative events resulted from those efforts. In March 2016, a superior used racist

and derogatory language at a meeting, to which Smith objected. Id. at ¶ 67. In May 2016, he

was not allowed to use a room in the juvenile court building that he had reserved. Id. at ¶ 68. In

June 2016, he was denied a work schedule modification that had previously been granted to a

white probation officer. Id. at pp. 3-4; id. at ¶¶ 69-71. And in September 2017, he discovered a

disparaging document in his personnel folder. Id. at p. 4; id. at ¶ 76.

       Smith pursued legal and administrative remedies for that alleged mistreatment, id. at

¶¶ 46, 77, 114, and in 2017 he began searching for another job, id. at ¶¶ 78-81. On February 16,

2018, he submitted his resignation to Chief Judge Evans and Patterson after accepting a job with

the Civilian Office of Police Accountability (“COPA”) of the City of Chicago. Id. at ¶¶ 80-81,

85. Smith’s contract with the Juvenile Probation Department provided that “[u]pon resignation

the employment relationship shall terminate.” Id. at ¶ 97.

       In May and June 2018, OCJ Defendants provided the City and COPA with false and

disparaging information about Smith, including that he had been terminated. Id. at ¶¶ 90-91, 93,

107. Smith eventually filed a grievance over what he calls his “termination” from the probation

department. Id. at ¶ 94. In his telling, AFSCME Defendants mishandled that grievance. Id. at




                                                 3
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 4 of 10 PageID #:2457




¶¶ 94, 96, 100, 160-162. Smith also alleges that AFSCME Defendants made false statements

against him and attempted to remove him from his elected office in Local 3477. Id. at ¶ 52.

       In Smith I, the court dismissed Smith’s claims against AFSCME Defendants and OCJ

Defendants but allowed certain claims against the City of Chicago to proceed. 2019 WL

6327423, at *10. Smith appealed the dismissal of his claims against AFSCME Defendants and

OCJ Defendants, Notice of Appeal, Smith I, No. 18-8075 (N.D. Ill. Dec. 23, 2019), ECF No.

154, but the Seventh Circuit dismissed the appeal because final judgment had not been entered,

Certified Copy of Order Dated 2/13/20 from the 7th Circuit Regarding Notice of Appeal, Smith I,

No. 18-8075 (N.D. Ill. Mar. 6, 2020), ECF No. 177.

                                           Discussion

       The court begins with Smith’s breach of contract and LMRA claims. As the court’s prior

opinion explained, 2019 WL 6327423, at *7, the Illinois Public Labor Relations Act (“IPLRA”),

5 ILCS 315/1 et seq., “confer[s] exclusive jurisdiction on the Illinois Labor Relations Board over

matters involving collective bargaining agreements between public employers and employees,

including breach of contract claims.” McGreal v. Vill. of Orland Park, 2013 WL 3984477, at

*11 (N.D. Ill. Aug. 2, 2013) (collecting cases); see also Cessna v. City of Danville, 693 N.E.2d

1264, 1270-71 (Ill. App. 1998) (dismissing a public employee’s claim that she was discharged in

violation of a collective bargaining agreement, reasoning that the Board had exclusive

jurisdiction over claims requiring interpretation of a collective bargaining agreement). Smith’s

contract claim is premised on the violation of the collective bargaining agreement governing his

public employment, Doc. 70 at ¶ 161, so the court lacks jurisdiction over that claim.

       Smith’s LMRA claim alleges that AFSCME Defendants violated their duty of fair

representation by mishandling his grievance. Id. at ¶ 162. Because the LMRA defines




                                                4
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 5 of 10 PageID #:2458




“employer” to exclude “the United States … or any State or political subdivision thereof,” 29

U.S.C. § 152(2), and because the Office of the Chief Judge is a political subdivision of the State,

Smith has no viable LMRA claim against the Office of the Chief Judge (the only OCJ Defendant

at issue for that claim). See Young v. Dart, 2015 WL 2448311, at *4 (N.D. Ill. May 20, 2015)

(“The LMRA does not apply because … Cook County [is a] government employer[].”). Nor

may Smith bring an LMRA claim against AFSCME or its officials. See Strasburger v. Bd. of

Educ., Hardin Cnty. Cmty. Unit Sch. Dist. No. 1, 143 F.3d 351, 359-60 (7th Cir. 1998) (affirming

the dismissal of a fair representation claim against the union because the employer school board,

as a political subdivision, was excluded from the LMRA’s definition of “employer”); Kirsch v.

AFSCME Local 2645, 2001 WL 1593140, at *1 (N.D. Ill. Dec. 13, 2001) (“[W]e think that it

follows from the fact that a state-government employee cannot sue her employer under the

LMRA for breach of a collective bargaining agreement that she cannot sue her union for failing

to represent her adequately in her claim against the employer for breach of the agreement.”); see

also Hamilton v. Evans, 2004 WL 1368786, at *4 n.2 (N.D. Ill. June 17, 2004) (same, in case by

a probation officer against Evans and AFSCME).

       Defendants argue that Smith’s remaining claims—and, if not defeated on the foregoing

grounds, the contract and LMRA claims—are barred by the rule against claim splitting because

they could have been raised in Smith I. Doc. 82 at 2-8; Doc. 85 at 3-5. “The rule against claim

splitting prohibits a plaintiff from bringing a new case raising issues arising out of the same

transaction or occurrence as an earlier case, when those issues could have been raised in the first

litigation.” Rexing Quality Eggs v. Rembrandt Enters., Inc., 953 F.3d 998, 1002 (7th Cir. 2020);

see also Lee v. Norfolk S. Ry. Co., 802 F.3d 626, 635 (4th Cir. 2015). Simply put, “plaintiffs

have no right to maintain two actions on the same subject in the same court, against the same




                                                 5
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 6 of 10 PageID #:2459




defendant at the same time.” Curtis v. Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000); see also

Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (same); CIVIX–DDI, LLC v. Expedia,

Inc., 2005 WL 1126906, at *4 (N.D. Ill. May 2, 2005) (“Courts prohibit a litigant from splitting

its claims into multiple actions when the litigant should have brought the claims in a single

action.”). Because Smith could have brought in Smith I the claims set forth in his amended

complaint here, the claim splitting doctrine prevents him from bringing those claims here. See

Chi. Title Land Tr. Co. v. Potash Corp. of Sask. Sales Ltd., 664 F.3d 1075, 1081 (7th Cir. 2011)

(“Claim splitting is not a way around res judicata. To the contrary, [t]he principle that res

judicata prohibits a party from later seeking relief on the basis of issues which might have been

raised in a prior action also prevents a litigant from splitting a single cause of action into more

than one proceeding.”) (internal quotation marks omitted, alterations in original); Palka v. City of

Chicago, 662 F.3d 428, 437 (7th Cir. 2011) (“This case is a quintessential example of claim

splitting in duplicative lawsuits, a litigation tactic that res judicata doctrine is meant to

prevent.”).

        Smith contends that he could not have brought his Title VII claims against OCJ

Defendants in Smith I because he did not receive a right-to-sue letter until after his claims against

OCJ Defendants and AFSCME Defendants in that case were dismissed. Doc. 88 at 14. That

contention fails. As the Seventh Circuit has explained, “the requirement to exhaust

administrative remedies is no excuse for claim-splitting” because “a discrimination claimant who

is waiting for a right-to-sue letter on new claims that are factually linked to an earlier suit[ ]can

easily ask the district court to stay the first case until the EEOC letter arrives.” Barr v. Bd. of

Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015). Accordingly, because Smith’s amended

complaint here brings claims arising out of the same events as Smith I, his Title VII claims here




                                                   6
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 7 of 10 PageID #:2460




are barred by the rule against claim splitting even if he could not have brought them in Smith I

before the court’s decision in that case.

       Smith’s Title VII claims fail on the merits in any event. Title VII retaliation and

discrimination claims require proof that the plaintiff suffered an adverse employment action. See

Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) (retaliation); Ortiz v.

Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016) (discrimination). It is more difficult to

allege an adverse employment action for purposes of a Title VII claim than for purposes of a

First Amendment retaliation claim. See Hobgood v. Ill. Gaming Bd., 731 F.3d 635, 643 (7th Cir.

2013) (“The First Amendment requires a deprivation ‘likely’ to deter free speech, a standard

considered more lenient than the Title VII counterpart of adverse action.”); Spiegla v. Hull, 371

F.3d 928, 941 (7th Cir. 2004) (“[A] § 1983 case does not require an adverse employment action

within the meaning of the antidiscrimination statutes, such as Title VII of the Civil Rights Act of

1964.”); Power v. Summers, 226 F.3d 815, 820-21 (7th Cir. 2000) (same). The court held in

Smith I that the adverse employment actions Smith alleges here were insufficient to state a First

Amendment retaliation claim. 2019 WL 6327423, at *6-7. It necessarily follows that those

employment actions cannot meet the standard applicable under Title VII.

       Smith argues that his other claims are saved by exceptions to the rule against claim

splitting. Doc. 88 at 15; Doc. 89 at 12-13. Illinois has adopted from the Restatement (Second)

of Judgments these six exceptions to the rule against claim splitting:

         [T]he rule against claim-splitting does not apply to bar an independent claim
         of part of the same cause of action if: (1) the parties have agreed in terms or in
         effect that plaintiff may split his claim or the defendant has acquiesced
         therein; (2) the court in the first action expressly reserved the plaintiff's right
         to maintain the second action; (3) the plaintiff was unable to obtain relief on
         his claim because of a restriction on the subject-matter jurisdiction of the court
         in the first action; (4) the judgment in the first action was plainly inconsistent
         with the equitable implementation of a statutory scheme; (5) the case involves



                                                 7
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 8 of 10 PageID #:2461




         a continuing or recurrent wrong; or (6) it is clearly and convincingly shown
         that the policies favoring preclusion of a second action are overcome for an
         extraordinary reason.

Rein v. David A. Noyes & Co., 665 N.E.2d 1199, 1207 (Ill. 1996) (citing Restatement (Second)

of Judgments § 26(1) (1980)). Smith offers no authority suggesting that the Seventh Circuit has

adopted those exceptions and, because Smith I was a federal question case, it is federal law that

matters here. See Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (“For judgments in federal-

question cases … federal courts participate in developing uniform federal rules of res judicata

… .”) (internal quotation marks and alteration omitted); Rexing Quality Eggs, 953 F.3d at 1002

(“[T]he law on claim-splitting is part of the law of res judicata.”). Even putting that aside,

Smith’s invocation of those exceptions is without merit.

       In his response to OCJ Defendants’ motion, Smith offers nothing more than a list of the

exceptions and the conclusory assertion that “[a]ll of these elements exist in this matter.” Doc.

88 at 15. With this meager presentation, Smith forfeits his argument that an exception applies to

his claims against OCJ Defendants. See M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-

Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped

arguments are waived, as are arguments unsupported by legal authority.”); Alioto v. Town of

Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“We apply [the forfeiture] rule where a party fails to

develop arguments related to a discrete issue … . Our system of justice is adversarial, and our

judges are busy people. If they are given plausible reasons for dismissing a complaint, they are

not going to do the plaintiff’s research and try to discover whether there might be something to

say against the defendants’ reasoning.”) (internal quotation marks omitted).

       Smith invokes the fourth, fifth, and sixth exceptions as to his claims against AFSCME

Defendants. As far as the court understands it, his argument is simply that he has stated viable

claims for discrimination and retaliation. Doc. 89 at 12-13. It is unclear how that could justify


                                                 8
  Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 9 of 10 PageID #:2462




applying any of the exceptions, particularly because doing so would swallow the rule against

claim splitting entirely. See Chellappa v. Summerdale Ct. Condo. Assoc., 2017 WL 4570312, at

*3 (N.D. Ill. July 25, 2017) (observing that to trigger the fourth exception, a plaintiff must show

that there is a “basis in the [relevant statute] for saying that the general policies behind that

[statute] are frustrated by applying the principles of res judicata to claims brought under that

[statute],” and that it is not enough for a plaintiff to “argue[] that those principles are frustrated in

[his] particular case” because that frustration “could have been avoided had [he] pursued his …

claims in the [earlier] court proceeding”); Thompson v. Bd. of Educ., 2018 WL 1441108, at *7

(N.D. Ill. Mar. 22, 2018) (reasoning that the mere fact that a plaintiff “still feels the impact of

Defendants’ conduct” does not justify applying the fifth exception because “the ‘lingering effect

of an earlier, distinct’ wrong does not make a violation continuing”) (quoting Pitts v. City of

Kankakee, 267 F.3d 592, 595 (7th Cir. 2001)); Chellappa, 2017 WL 4570312, at *3 (noting that

the sixth exception “is to be applied very narrowly and only in extraordinary circumstances lest it

swallow the rule”). Accordingly, Smith fails to show that an exception to the rule against claim

splitting applies to his claims against AFSCME Defendants.

                                              Conclusion

        AFSCME Defendants’ and OCJ Defendants’ respective motions to dismiss are granted.

Smith’s contract claims are dismissed for lack of jurisdiction. Smith’s other claims are

dismissed with prejudice—except insofar as he pursues them in connection with Smith I—

because he has already amended his complaint, Doc. 70, and does not request leave to amend or

suggest how another amendment might cure the defects identified by the present motions. See

Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 335 (7th Cir. 2018) (“Nothing in

Rule 15, nor in any of our cases, suggests that a district court must give leave to amend a




                                                   9
 Case: 1:19-cv-01539 Document #: 114 Filed: 07/20/20 Page 10 of 10 PageID #:2463




complaint where a party does not request it or suggest to the court the ways in which it might

cure the defects. To the contrary, we have held that courts are within their discretion to dismiss

with prejudice where a party does not make such a request or showing.”); Gonzalez-Koeneke v.

West, 791 F.3d 801, 808 (7th Cir. 2015) (“A district court acts within its discretion in …

dismissing a complaint with prejudice … when the plaintiff fails to demonstrate how [an]

amendment would cure the deficiencies in the prior complaint.”).



July 20, 2020                                        ____________________________________
                                                           United States District Judge




                                                10
